Citation Nr: 1048114	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-36 080	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the cervical spine, status-post 
fusion.

2.  Entitlement to an initial compensable evaluation for 
degenerative arthritis, left ankle.  

3.  Entitlement to an initial evaluation for carpal tunnel 
syndrome of the right upper extremity, in excess of zero percent 
from January 1, 2007, and in excess of 10 percent from June 30, 
2008.  

4.  Entitlement to an initial evaluation for carpal tunnel 
syndrome of the left upper extremity, in excess of zero percent 
from January 1, 2007, and in excess of 10 percent from June 30, 
2008.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to December 2006.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which granted service connection for the disabilities on 
appeal.  During the pendency of the appeal, a June 2009 rating 
decision by the RO in Muskogee, Oklahoma, increased the 
evaluations for the Veteran's carpal tunnel syndrome of the right 
and left upper extremities to 10 percent each, effective June 30, 
2008.  The RO in Muskogee now has jurisdiction of the claims 
file.  

The Board notes that, in November 2007, the Veteran requested a 
hearing before the Board.  A hearing before a member of the Board 
was scheduled for June 17, 2010 at the RO in Muskogee.  The 
Veteran failed to attend the hearing.  When a veteran fails to 
appear for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2010).  Under these circumstances, the Board finds 
that the Veteran has been afforded his opportunity for a hearing 
and that his request to testify before the Board has been 
withdrawn.

Private treatment records in the claims file include diagnoses of 
cervical radiculopathy.  While the Board does not conclude that 
such diagnoses are related to the Veteran's service-connected 
cervical spine disability, they do raise the issue of entitlement 
to additional compensation for this disability based on 
neurological involvement under Note (1) to the General Rating 
Formula for Diseases and Injures of the Spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2010). 

Thus, the issue of entitlement to an initial evaluation in 
excess of 10 percent for degenerative joint disease of the 
cervical spine, status-post fusion, based on neurological 
involvement, has been raised by the record, but has not 
been adjudicated by the agency of original jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint disease of 
the cervical spine, status-post fusion, does not result in 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees, a combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

2.  The Veteran's service-connected degenerative arthritis, left 
ankle, does not result in moderate limitation of motion of the 
left ankle.

3.  The Veteran's service-connected carpal tunnel syndrome of the 
right upper extremity did not result in mild incomplete paralysis 
of the median nerve of the right upper extremity prior to June 
30, 2008, and has not resulted in moderate incomplete paralysis 
on or after June 30, 2008.  

4.  The Veteran's service-connected carpal tunnel syndrome of the 
left upper extremity did not result in mild incomplete paralysis 
of the median nerve of the left upper extremity prior to June 30, 
2008, and has not resulted in moderate incomplete paralysis on or 
after June 30, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine, 
status-post fusion, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5242 (2010).

2.  The criteria for an initial compensable evaluation for 
degenerative arthritis, left ankle, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010).

3.  The criteria for an initial evaluation for carpal tunnel 
syndrome of the right upper extremity, in excess of zero percent 
from January 1, 2007, and in excess of 10 percent from June 30, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2010).

4.  The criteria for an initial evaluation for carpal tunnel 
syndrome of the left upper extremity, in excess of zero percent 
from January 1, 2007, and in excess of 10 percent from June 30, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. VCAA 
notice should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

As the April 2007 rating decision granted service connection for 
the claimed disabilities, such claims are now substantiated.  As 
such, the filing of a notice of disagreement as to the initial 
rating assigned does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (effective 
May 30, 2008) per 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Rather, 
the Veteran's appeal as to the initial rating assignment triggers 
VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the Veteran of what is necessary to 
obtain the maximum benefits allowed by the evidence and the law.   
Thus, the Board finds the VCAA notice requirements have been met 
in this case.

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, private medical 
correspondence and records, VA examination and treatment records, 
and the Veteran's statements in support of his claims.  The Board 
has carefully reviewed the statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.

The Veteran was afforded VA medical examinations throughout the 
claim.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA reports and opinions obtained in this case are more than 
adequate, as they are predicated on a reading of the Veteran's 
claims file and medical records, and the results of physical 
examinations.  They consider all of the pertinent evidence of 
record, and the statements of the Veteran.  Additionally, 
clinical findings which are pertinent to the criteria applicable 
for rating the Veteran's cervical spine disability, left ankle 
disability, and carpal tunnel syndromes of the bilateral upper 
extremities were provided.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  38 
C.F.R. § 3.159(c)(4).

Accordingly, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.

Legal Analysis

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Disability evaluations are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2010).  Because the instant appeal is from the 
initial rating assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during the 
appeal period, based on the facts found, must be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2010).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2010).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In general, evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2010); see 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry 
in making such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The claimant is 
entitled to a combined rating where the symptomatology is 
distinct and separate.  Id.  



Cervical Spine

The Veteran's cervical spine disability is evaluated as 
degenerative arthritis of the spine under Diagnostic Code 5242 
and the General Rating Formula for Diseases and Injures of the 
Spine.  A 10 percent rating is warranted for forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or 
muscle spasm, guarding or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent 
rating is warranted for forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine.  A 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5242.

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension of zero to 45 degrees, left and right lateral 
flexion is zero to 45 degrees, and left and right lateral 
rotation is zero to 80 degrees.  38 C.F.R. § 4.71a, Plate V.

VA and private treatment records show treatment for the Veteran's 
service-connected cervical spine disability during the appeal 
period.  The Veteran complained of neck pain and sought private 
treatment in 2006 and 2007.  Diagnoses included spondylosis 
status-post C3 through C7 fusion with plating.  A June 2008 
private outpatient treatment report provides that the Veteran had 
pain on flexion of the neck.  The pertinent diagnosis was 
cervical post laminectomy syndrome and cervical radiculopathy.  
In July 2008, the Veteran received a private steroid injection at 
C5-T1, in part for cervical post-laminectomy syndrome.  In 
October 2008, the Veteran complained of neck pain, and his 
flexion, extension and bilateral rotation were noted to be mildly 
reduced.

The report of a pre-discharge November 2006 VA examination sets 
forth the relevant history, the Veteran's subjective complaints, 
and physical examination results.  The Veteran complained of 
constant neck pain that travelled up and down the spine to the 
shoulders that was 10/10.  The pain was crushing, aching, 
oppressing, cramping, burning, and sharp in nature.  The pain was 
elicited by physical activity and stress, and came on by itself.  
It was relieved by rest and medications.  At the time of pain, he 
could function to a certain extent.  He complained of severe pain 
after noon and had to stay medicated after that.  He hardly slept 
more than 4 hours due to pain.  Functional impairment was limited 
movement, limited ability to work, loss of sleep and constant 
pain.  

On physical examination, there was a level scar at the posterior 
cervical spine without tenderness, disfigurement, ulceration, 
adherence, instability, inflammation, edema, tissue loss, keloid 
formation, hypopigmentation, hyperpigmentation or abnormal 
texture.  Flexion of the cervical spine was to 45 degrees, with 
pain at 5 degrees.  Extension was to 45 degrees, with pain at 5 
degrees.  Flexion was to 45 degrees bilaterally, with pain at 20 
degrees bilaterally.  Rotation was to 45 degrees bilaterally, 
with pain at 10 degrees bilaterally.  After repetitive use, the 
joint function was limited by pain, fatigue, weakness and lack of 
endurance but not incoordination.  The examiner stated that he 
was unable to make a diagnosis with respect to the Veteran's 
cervical spine.  In an addendum, the examiner stated that the 
diagnosis was cervical joint degenerative disease.  

The report of a September 2009 VA orthopedic examination reflects 
a review of the Veteran's medical records, and sets forth the 
relevant history, the Veteran's subjective complaints, and 
radiographic and physical examination results.  The Veteran 
reported constant neck pain, at 8/10, as well as a history of 
stiffness and flare-ups.  During the flare-ups, the pain was 
10/10.  They occurred three times a week, with prolonged sitting 
and holding his neck in one position for a long time, sudden 
twisting movements, or physical activities.  They lasted 20 
minutes, during which his activities were severely limited.  He 
denied any periods of incapacitation.  The Veteran took several 
medications for neck pain, and noted a headache from neck pain.  
He noted he had been laid off from work because he could not 
work.  It affected his activities of daily living because it 
limited him from mowing the grass, lifting, or doing strenuous 
physical activities.  It affected his usual employment because it 
limited him from lifting or doing any strenuous activity.

On physical examination, the Veteran had active and passive 
flexion of the cervical spine to 35 degrees with pain at 35 
degrees, active and passive extension to 25 degrees with pain at 
25 degrees, active and passive bilateral lateral flexion to 
35 degrees with pain at 35 degrees, and active and passive 
bilateral rotation to 70 degrees with pain at 70 degrees.  The 
pain was noted by guarding and facial grimacing.  With repetition 
of movement, there was no change in function in degrees secondary 
to pain, fatigue, lack of endurance or weakness.  The pertinent 
diagnosis was degenerative joint disease of the cervical spine, 
status-post anterior fusion and posterior fusion surgery.  

Based on the foregoing, the Board finds that the evidence of 
record is simply negative for evidence of forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees, a combined range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5242

In addition, the Board notes that a 20 percent evaluation is not 
warranted for degenerative arthritis under Diagnostic Code 5003, 
as the Veteran does not have X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  See also 38 C.F.R. 
§ 4.46(f) (2010) (multiple involvements of the cervical vertebrae 
is considered a group of minor joints, ratable on a parity with a 
major joint).  

The Board is aware of the Veteran's complaints of pain.  As a 
general matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an injury or 
illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Nevertheless, the Board finds that the effects of pain reasonably 
shown by the record to be due to the Veteran's service-connected 
cervical spine disability are already contemplated in the current 
10 percent rating.  While the November 2006 VA examination found 
that after repetitive use, the joint function was limited by 
pain, fatigue, weakness and lack of endurance, the September 2009 
VA examination found that with repetition of movement, there was 
no change in function in degrees secondary to pain, fatigue, lack 
of endurance or weakness.  Moreover, as noted by the VA 
examination reports show, the pain due to the Veteran's cervical 
spine disability does not cause functional loss comparable to 
that required for a 20 percent evaluation under the General 
Rating Formula for Diseases and Injures of the Spine.  Therefore, 
a higher initial evaluation based on pain or other factors is not 
warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8Vet. App. at 202.

The Board also notes that the evidence is negative for any 
pertinent findings or resulting functional impairment from the 
Veteran's associated neck scar.  38 C.F.R. § 4.118 (2010).  The 
November 2006 examiner noted that there were not compensable 
effects.  Thus, additional compensation, based on the scar, is 
not warranted.

Left Ankle

The Veteran's left ankle disability is evaluated as limitation of 
motion, under Diagnostic Code 5271.  Moderate limitation of 
motion warrants a 10 percent evaluation, while marked limitation 
of motion warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Normal range of motion for the ankle is 
dorsiflexion from zero to 20 degrees, and plantar flexion from 
zero to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Private and VA medical records dated during the appeal period do 
not address the range of motion of the Veteran's left ankle.  

The report of a pre-discharge November 2006 VA examination sets 
forth the relevant history, the Veteran's subjective complaints, 
and physical examination results.  The Veteran complained of 
weakness, swelling, giving way, lack of endurance and dislocation 
when walking on uneven ground.  Pain of 9/10 occurred up 2 times 
a day, lasting from 1 to 2 hours.  The pain was aching, burning 
and sharp in nature.  It was elicited by physical activity and 
relieved by rest.  He was incapacitated 100 times for a total of 
100 days over the past year.  The treatment was Naprosyn.  The 
functional impairment was inability to run or walk long 
distances.  

On physical examination, the Veteran's ankle joints were within 
normal limits.  There was no edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement, guarding of 
movement or subluxation, or signs of deformity.  Range of motion 
was normal and without pain, and the joint function was not 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The pertinent diagnosis was 
unable to make diagnosis, X-ray was negative.  In an addendum, 
the examiner stated that the left ankle X-ray was normal.  

The report of a September 2009 VA orthopedic examination reflects 
a review of the Veteran's medical records, and sets forth the 
relevant history, the Veteran's subjective complaints, and 
radiographic and physical examination results.  The Veteran 
reported no pain, limitation of range of motion, twisting or 
instability of the left ankle if he walked on level ground.  He 
reported a history of twisting it on gravel.  He denied 
stiffness, swelling, heat, redness, instability, giving way or 
locking.  He denied any history of pain, fatigability or lack of 
endurance.  He said that he was not taking any pain medication 
for the left ankle and denied flare-ups.  He reported not using 
any crutches, braces, cane or other assistive devices.  He denied 
any episodes of dislocation or recurrent subluxation and said 
that the left ankle did not affect his activities of daily 
living, usual employment or recreational activities.  

On physical examination, dorsiflexion was to 20 degrees and 
plantar flexion was to 45 degrees, with no pain.  There was no 
change of function or degrees secondary to pain, fatigue or lack 
of endurance.  There was a well healed surgical scar.  The 
pertinent diagnosis was degenerative joint disease of the left 
ankle, status-post surgery in 1999.  

Based on the foregoing, the Board finds that the evidence of 
record is simply negative for evidence of moderate limitation of 
motion of the left ankle.  See38 C.F.R. § 4.71a, Diagnostic Code 
5271.  In fact, the foregoing evidence reflects that the 
Veteran's range of motion is normal.  

The Board is aware of the Veteran's complaints of pain.  As a 
general matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an injury or 
illness.  See Falzone, 8 Vet. App. at 405.

Nevertheless, as noted by the VA examination reports above, the 
evidence simply does not show that the pain due to the Veteran's 
service-connected left ankle disability has caused functional 
loss comparable to that required for a 10 percent evaluation 
under Diagnostic Code 5271.  Therefore, a higher initial 
evaluation based on pain is not warranted.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 202.

The Board also notes that the evidence is negative for any 
pertinent findings or resulting functional impairment from the 
Veteran's associated left ankle scar.  38 C.F.R. § 4.118.  Thus, 
additional compensation, based on the scar, is not warranted.

Carpal Tunnel Syndrome 

The Veteran's carpal tunnel syndrome of each upper extremity is 
evaluated as paralysis of the median nerve under Diagnostic Code 
8515.  Mild incomplete paralysis of the minor or major median 
nerve warrants a 10 percent evaluation, moderate incomplete 
paralysis warrants a 20 or 30 percent evaluation, and severe 
incomplete paralysis warrants a 40 or 50 percent evaluation, 
respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

VA and private treatment records show treatment and complaints of 
carpal tunnel syndrome during the appeal period.  In November 
2007, the Veteran underwent another carpal tunnel syndrome 
release at the left wrist.  In February 2008, he underwent carpal 
tunnel syndrome release of the right wrist.  Each of these was 
performed by a private physician.  A June 2008 private outpatient 
treatment report provides that the Veteran had bilateral Tinel's 
signs.  The pertinent diagnosis was bilateral carpal tunnel 
syndrome.  In July 2008, the Veteran received a private steroid 
injection at C5-T1, in part for carpal tunnel syndrome.  An 
October 2009 VA EMG found moderately severe median neuropathies 
at both wrists (carpal tunnel syndrome).  

The report of a pre-discharge November 2006 VA examination sets 
forth the relevant history, the Veteran's subjective complaints, 
and physical examination results.  The Veteran complained of 
tingling and numbness of the fingertips, with weakness of the 
finger tips.  The symptoms flared-up as often as 15 times a day 
and lasted for 30 minutes.  The treatment was surgery.  The 
resulting functional impairment was having to take breaks every 
hour to get feeling back in the finger tips.  On neurological 
examination, Tinel's sign was absent and Phelan's sign was 
negative.  The pertinent diagnosis was carpal tunnel syndrome 
bilateral.  In an addendum, the examiner stated that the scars 
were not distinct enough to be measured.  

The report of an August 2008 VA examination sets forth the 
relevant history, the Veteran's subjective complaints, and 
radiographic and physical examination results.  He complained of 
tingling, numbness of the fingers at the finger tips that 
occurred every day.  The Veteran stated that he was unable to 
work with his hands for long periods.  

On physical examination, there were scars on each wrist that were 
without tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid formation, 
hyperpigmentation or abnormal texture.  

In addition, Tinel's sign was present bilaterally.  Phelan's test 
was positive bilaterally.  The diagnosis was status post right 
and left carpal tunnel syndrome surgery, subjectively per the 
Veteran's history and objectively per the examination and the 
Veteran's scars.  The examiner identified the Veteran's residuals 
as pain, numbness and tingling.  In an addendum, the examiner 
provided additional diagnoses of scar, left wrist from carpal 
tunnel syndrome release, and scar, right wrist from carpal tunnel 
syndrome release.  He stated that the scars were residual of the 
carpal tunnel syndrome.  The examiner also stated that the 
Veteran's positive Tinel and Phalen's tests suggested carpal 
tunnel syndrome, as opposed to cervical radiculopathy, which 
resulted in pain radiating from the neck down to the arm.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for an initial evaluation for carpal tunnel syndrome of the right 
or left upper extremity, in excess of zero percent from January 
1, 2007, and in excess of 10 percent from June 30, 2008.  

In so finding, the Board observes that the foregoing evidence is 
simply negative for any evidence of mild incomplete paralysis of 
the minor or major median nerve of either upper extremity prior 
to the June 30, 2008, private treatment report, which showed 
bilateral positive Tinel's signs.  By contrast, on VA examination 
in November 2006, Tinel's sign was absent and Phelan's sign was 
negative.  Similarly, the foregoing evidence is negative for 
evidence of moderate incomplete paralysis of the median nerve of 
either upper extremity at any time during the appeal period.  

The Board is aware of the Veteran's complaints regarding his 
carpal tunnel syndrome.  As a general matter, lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  See Falzone, 8 Vet. App. at 
405.  The Veteran is accordingly competent to report observable 
symptoms, but is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a service-
connected disability satisfies diagnostic criteria.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  As a 
result, his assertions cannot constitute competent medical 
evidence that his service-connected carpal tunnel syndrome of the 
right or left upper extremity warrants an increased initial 
evaluation based on mild or moderate incomplete paralysis of the 
median nerve.  Further, the observable symptoms he describes do 
not satisfy the criteria for an increased initial evaluation for 
either disability.  

The Board also notes that the evidence is negative for any 
pertinent findings or resulting functional impairment from the 
Veteran's associated bilateral wrist scars.  38 C.F.R. § 4.118.  
Thus, additional compensation, based on either scar, is not 
warranted.

Extraschedular Evaluations

With respect to extraschedular evaluations, 38 C.F.R. § 
3.321(b)(1) (2010) provides that ratings are to be based as far 
as practicable upon the average impairment of earning capacity.  
However, in those exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation can be provided commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  Initially, there must be a 
comparison between the level of severity and the symptomatology 
of the claimant's disability with the established criteria 
provided in the rating schedule for a given disability.  If the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
the Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including 
marked interference with employment and frequent periods of 
hospitalization).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service, for the completion of the third step - a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective 
record that the schedular rating criteria are inadequate to rate 
the Veteran's cervical spine disability, left ankle disability, 
or carpal tunnel syndrome of the right or left upper extremities.  
There is no suggestion that the rating criteria do not reasonably 
describe the Veteran's disability levels and symptomatologies.  

The Board observes that the Veteran was granted a TDIU by a 
September 2009 rating decision.  However, in addition to the 
service-connected disabilities on appeal, the Veteran also has 
service-connected disabilities consisting of sleep apnea 
(evaluated as 50 percent disabling), depression associated with 
cervical spine fusion with degenerative disc disease (evaluated 
as 30 percent disabling), moderate chronic active gastritis with 
a residual mild micocytic anemia (evaluated as 10 percent 
disabling), and five non-service-connected disabilities.  Thus, 
the Veteran's TDIU is not based solely on the service-connected 
disabilities on appeal.

Further, there has been no demonstration of exceptional or 
unusual disability pictures, to include marked interference with 
employment or frequent periods of hospitalization, so as to 
render impractical the application of the regular schedular 
standards to the Veteran's cervical spine disability, left ankle 
disability, or right and left carpal tunnel syndrome.  Therefore, 
the disability pictures resulting from the service-connected 
disabilities on appeal are contemplated by the rating schedule, 
the assigned evaluations are therefore adequate, and no referral 
for extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to an initial evaluation in excess of 10 percent for 
degenerative joint disease of the cervical spine, status-post 
fusion; an initial compensable evaluation for degenerative 
arthritis, left ankle; an initial evaluation for carpal tunnel 
syndrome of the right upper extremity, in excess of zero percent 
from January 1, 2007, and in excess of 10 percent from June 30, 
2008; or an initial evaluation for carpal tunnel syndrome of the 
left upper extremity, in excess of zero percent from January 1, 
2007, and in excess of 10 percent from June 30, 2008.  As the 
preponderance of the evidence is against the claims, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for degenerative 
joint disease of the cervical spine, status-post fusion, is 
denied.

An initial compensable evaluation for degenerative arthritis, 
left ankle, is denied.  

An initial evaluation for carpal tunnel syndrome of the right 
upper extremity, in excess of zero percent from January 1, 2007, 
and in excess of 10 percent from June 30, 2008, is denied.

An initial evaluation for carpal tunnel syndrome of the left 
upper extremity, in excess of zero percent from January 1, 2007, 
and in excess of 10 percent from June 30, 2008, is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


